Exhibit 10.1

 



 

ASSIGNMENT AGREEMENT

 

This ASSIGNMENT AGREEMENT (the “Assignment”) is made effective as of September
4, 2015, by and between BLUEROCK MULTIFAMILY ADVISOR, LLC, a Delaware limited
liability company (“Assignor”), and BRG MANAGER, LLC, a Delaware limited
liability company (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, R. Ramin Kamfar controls and is the direct or indirect owner of (i)
98.5% of Assignor and (ii) 52.421875% of Assignee.

 

WHEREAS, pursuant to that certain Third Amended and Restated Advisory Agreement,
dated as of February 27, 2013 by and between Bluerock Residential Growth REIT,
Inc. (“BRG”), Bluerock Residential Holdings, L.P., a Delaware limited
partnership (the “Operating Partnership”) and Assignor (as amended from time to
time, the “Advisory Agreement”), Assignor is entitled to the payment of (i)
certain fees in compensation for advisory services and certain general
management services rendered thereunder, and (ii) certain reimbursements for
costs and expenses incurred in connection with the provision thereof
(collectively, the “Fees and Expenses”), in an aggregate amount of $1,179,795.95
(the “Former Advisor Obligation”).

 

WHEREAS, Assignor wishes to assign its right to payment of the Former Advisor
Obligation to Assignee, and Assignee wishes to accept such assignment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                  Assignment. Assignor hereby assigns to the Assignee all of
its right, title and interest in the Former Advisor Obligation as defined above.
The foregoing assignment is intended to apply to, and effectuate without any
further action required, an assignment of all past Fees and Expenses otherwise
payable to Assignor and its affiliated parties pursuant to the Advisory
Agreement, it being the intent of the parties that all past Fees and Expenses
are to be the subject of this Assignment, and it being agreed by the parties
that the Former Advisor Obligation comprises all past Fees and Expenses.

 

2.                  Acceptance. Assignee hereby accepts the assignment of the
Former Advisor Obligation.

 

3.                  Further Assurances. Assignor represents and warrants that it
has made no prior assignment of its right, title and interest in and to the
Former Advisor Obligation, and that it has full right, power and authority to
assign its rights in and to the Former Advisor Obligation and to enter into this
Assignment. Each of the parties hereto agrees to execute such other, further and
different documents and perform such other, further and different acts as may be
reasonably necessary or desirable to carry out the intent and purpose of this
Assignment.

 

4.                  Successors and Assigns. This Assignment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5.                  Governing Law. This Assignment shall be governed in all
respects, including validity, interpretation and effect, by and shall be
enforceable in accordance with the internal laws of the State of New York,
without regard to conflicts of laws principles.

 



 

 

 

6.                  Entire Agreement. This Assignment contains the entire
agreement between the parties regarding the subject matter hereof. Any prior
agreements, discussions or representations not expressly contained herein shall
be deemed to be replaced by the provisions hereof and no party has relied on any
such prior agreements, discussions or representations as an inducement to the
execution hereof.

 

7.                  Counterpart Execution. This Assignment may be executed in
multiple counterparts, each one of which will be deemed an original, but all of
which shall be considered together as one and the same instrument. Execution by
a party of a signature page hereto shall constitute due execution and shall
create a valid, binding obligation of the party so signing, and it shall not be
necessary or required that the signatures of all parties appear on a single
signature page hereto.

 

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the day and year written above.

 

  ASSIGNOR:             BLUEROCK MULTIFAMILY ADVISOR, LLC,     a Delaware
limited liability company             By: /s/ R. Ramin Kamfar     Name: R. Ramin
Kamfar     Its: Authorized Signatory                     ASSIGNEE:            
BRG MANAGER, LLC,     a Delaware limited liability company                    
By: /s/ R. Ramin Kamfar     Name: R. Ramin Kamfar     Its: Authorized Signatory
 

 

 

 



 

